—Judgment affirmed, without costs of this appeal to any party. Memorandum: The statute (L. 1947, ch. 278, § 11, as amd. by L. 1951, eh. 811) prior to the amendment under consideration here cannot be reasonably construed as providing for an allocation of retail sales and use tax moneys as between the towns and villages in the area of Monroe County outside of the city of Rochester on a population basis. The claim of the villages that each had a vested right to an allocation upon a population basis under the statute as it existed before the amendment is without merit. The amendment (L. 1952, eh. 811) provides in express language for an allocation upon a basis of equalized assessments. The earliest date upon which distribution of the tax moneys could be made pursuant to the resolutions adopted by the Board of Supervisors of Monroe County would be subsequent to the effective date of the amendment. In our view of it the situation called for a prospective application of the amendment. The judgment appealed from should be affirmed. All concur. (Appeal from a judgment adjudging that the laws and resolutions under which Monroe County is distributing the proceeds of the sales tax are constitutional and valid and that the method of distribution^ is in accordance with the statutes and resolutions.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ